               Case 1:20-cv-03951-LGS Document 36 Filed 11/02/20 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------------X

 ZETA GLOBAL CORP., a Delaware corporation,                              Civil Action No. 1:20-cv-03951-LGS


                    Plaintiff,

              v.


 MAROPOST MARKETING CLOUD, INC., a Canada
 corporation,

                    Defendant.



---------------------------------------------------------------------X

                                 DEFENDANT’S NOTICE OF MOTION

              PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law,

Plaintiffs will move this Court, before the Honorable Lorna G. Schofield, at the United States

Courthouse located at 40 Foley Square, Courtroom 1106, New York, New York, on a date and at

a time to be set by the Court, for an order dismissing Counts I-III of Plaintiff’s Complaint on the

ground of forum non conveniens.

Dated: October 2, 2020                                        /s/ Elizabeth J. Sher
                                                              Elizabeth J. Sher
                                                              Mark Salah Morgan
                                                              Jonathan B. Tropp

                                                              DAY PITNEY LLP
                                                              605 Third Avenue, 31st Floor
                                                              New York, NY 10158
                                                              T: (212) 297-5800
                                                              F: (212) 916-2940

                                                              Counsel for Defendant


106578070.1
                Case 1:20-cv-03951-LGS Document 36 Filed 11/02/20 Page 2 of 2




                                     CERTIFICATE OF SERVICE

              I hereby certify that, on the 2nd day of October 2020, a copy of the foregoing document

in its entirety, was served upon counsel for Plaintiff via ECF.

                                                                               /s/ Elizabeth J. Sher
                                                                                      Elizabeth J. Sher




106578070.1
                                                    -2-
.
